El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.
Este es un pleito en el que se ejercita la acción negatoria de luces y vistas y se pide la clausura de ciertos huecos o ventanas dejados en pared propia contigua a suelo y cielo ajenos. Está envuelta la interpretación del artículo 589 del Código Civil Bevisado. También su constitucionalidad.
Dionisia Elisa Arabia, dueña de cierta finca situada en la zona urbana del municipio de Ponce, y su esposo Bamón G. Goyco, demandaron a Pedro Juan Armstrong, dueño de-*171otra finca colindante, sitnada en la misma zona, pidiendo a la corte qne condenara al demandado a cerrar ciertos huecos o ventanas, o a elevarlos a la altura de las carreras en la forma qne determina la ley.
Qne ambas partes son dueñas de sus respectivas fincas quedó demostrado en el juicio, y que el demandado adi-cionó a su casa cierta construcción qne llega a la colindan-cia de su solar con el de los demandantes, es un hecho ad-mitido.
La prueba no es larga ni complicada y existe una ins-pección ocular y una fotografía que permiten formar una idea bastante exacta de la construcción de que se trata. Dice el acta de inspección:
“El Juez, asistido de las partes y de sus respectivos abogados, así como del secretario y taquígrafo, se constituyó primeramente en el patio de la casa del demandado Pedro Juan Armstrong, situada en la calle Mayor: a la entrada del patio de la casa del demandado, inmediatamente después que se pasa el portón de la misma, aparece que de la pared de la casa del señor Armstrong a la pared de la co-lindaneia con la casa de la demandante, bay tres metros 90 centí-metros : que pegado a esta última pared o sea la de la colindancia, existe otra pared de un espesor de 38 centímetros que comienza en el piso del patio, en el suelo, y continúa hacia arriba con una al-tura de tres metros 20 centímetros de pared sólida, teniendo una extensión desde la entrada de la casa hacia dentro en el patio, de cinco metros cinco centímetros: desde la parte superior de esta úl-tima pared, aparece en el centro de la misma una columna que tiene una altura de un metro 32 centímetros y hacia ambos lados existe un arco de una longitud de un metro 84 centímetros: sobre esta columna del centro y las del otro extremo hacia arriba es que está construida la terraza. La. Corte hace constar que situado el juez a dos metros de distancia de la pared divisoria de ambas pro-piedades, del demandante y del demandado, hacia adentro del patio del demandado, mirando hacia la propiedad del demandante, horizontalmente a la pared que ya se ha descrito, mirando hacia arriba y a través de los arcos que ya se han descrito también, que existen en la base de la terraza, se ve el cielo y el extremo superior de la casa de la demandante, en la cual existe cerca del techo una pequeña ventana, esto es, mirando por el segundo de dichos arcos o *172sea el que está a la parte más adentro de la propiedad y situado en la misma posición con relación al primer arco que es el que está más próximo a la entrada de la propiedad del demandado, también mirando horizontalmente, lo único que se ve es la pared ya descrita y mirando hacia arriba y através de dicho primer arco, se ve el cielo y el extremo superior de la casa de la demandante, con la ven-tana ya mencionada.
"La Corte hace constar que para poder ver a través de ambos arcos que ya' se han descrito, es necesario levantar la cabeza y echarla hacia atrás, como cuando una persona mira hacia el cielo.
"El Juez se trasladó a la terraza en la parte superior al patio que se ha descrito y medida la altura que hay desde el piso de la terraza hasta las carreras de la pared de la terraza que da hacia la propiedad del demandante, encontró que tenía una altura de dos metros 50 centímetros. Que dicha pared, en un metro de altura es de cemento y desde ahí hacia arriba es de madera. Que en esa parte de madera hay seis huecos con un enrejado cada uno de ma-dera también, cuyos huecos tienen una altura de 42 centímetros y un ancho de 32 centímetros; que los huecos del enrejado a su vez son de 13 centímetros por 13 centímetros, que los huecos son iguales.
"La- Corte hace constar que estos tres huecos existen en la pared de la terraza divisoria entre la propiedad de la demandante y el demandado.
"La Corte hace constar que el Juez, situado a dos metros de distancia de la pared divisoria de las propiedades de la demandante y el demandado en la terraza y mirando hacia la propiedad de la demandante a través de los seis huecos que se han descrito, se ve el cielo, la pared de la casa de la demandante y parte de la ventana al extremo superior de la casa de la demandante, que ya se ha des-crito anteriormente.
"Terminada la inspección desde la casa del demandado, la Corté se trasladó a la casa de la demandante comenzando la inspección por el patio de dicha casa. Desde el patio de la casa de la deman-dante se ve que el pilar del medio sobre el cual está construida la terraza, comienza como a una distancia de cinco pulgadas más arriba de la pared divisoria de ambas propiedades y sobre la pared que se ha descrito sobre la cual está construida dicha casa. Que existe una distancia de pocos centímetros desde dicha pared divisoria a la pared sobre la cual está construida la terraza, debido a que la pared divisoria está algo inclinada hacia dentro por la parte superior del patio de la propiedad de la demandante. Que el pilar este central *173divide los dos arcos o huecos que ya se han descrito con sus dimen-1 siones anteriormente en esta acta. La Corte hace constar que exis-ten dos huecos entre el pilar central y los dos pilares laterales que constituyen la base de la terraza y no tiene inconveniente en hacer constar que dichos dos huecos inferiores o sean los que están a la parte baja de la terraza, no tienen enrejado alguno ni varillaje de hierro, ni de madera, ni de ninguna clase, que son dos huecos co-munes: que los seis huecos pequeños que existen en la terraza tie-nen el enrejado de madera que se ha descrito.”
Declarando en el juicio el demandante G-oico, en parte dijo:
“Estos son dos pilares, parte de ellos están adheridos a la pared que hace la línea divisoria de las dos propiedades: encima de esos dos pilares viene entonces la terraza a que nos estamos refi-riendo, dando una abertura los tales pilares a manera de ventanales y entonces ya terminando la terraza arriba, me refiero al cuerpo de la terraza en sí, está casi totalmente abierta con uno y otro enre-jado de madera.
“Ese enrejado existía desde luego, cuando se tomaron las foto-grafías, hoy no existe.
“Existe la misma terraza, con excepción hecha de un seto de madera que se le puso últimamente, después de entablada la de-manda. ’ ’
# * =» * %
“Vamos a ver si me puedo explicar más claro: al salir a la te-rraza, el señor Armstrong irremisiblemente se enfrenta incontinenti, de siibito con la propiedad mía o sea la habitación mía de frente, indudablemente que tiene que percibir todo por el enrejillado de madera y los ventanales a que yo me refiero.”
Y declarando de igual modo el demandado en el acto del juicio, en parte, dijo:
“Esa terraza está construida sobre una muralla de concreto que yo hice, independiente de la muralla de la colindancia y sobre tres, pilares de concreto.
*174* # # # # # #
“En la parte de abajo, pues con un pequeño pilar entre medio de las dos columnas principales y la parte de arriba una terraza con un enrejado de madera cubierto casi en su mayor parte.
* # * * * « #
Preguntado: — 1 ‘ ¿ Si usted quisiera mirar hacia el vecino, o sea hacia la propiedad de la parte demandante, necesitaría ayudarse de algo?” Contestó: — “Tendría que subirme en una escalera o algo alto, porque no se ve, solamente se ve la claraboya del cieloraso, una pequeña ventana que hay allí para el cieloraso.”
Preguntado: “jll fin y al cabo hizo alguna■ cosa allí?’’ Con-testó: “Recientemente, por armonizar, pero no porque me crea obli-gado a hacerlo, tapié a cierta altura a la cual yo no podía ver de ninguna manera y he hecho eso como cortesía, pero no como obliga-ción, porque me sienta obligado a hacerlo.”
Con esos hechos como base y fundándose en el artículo 589 del Código Civil revisado y en la jurisprudencia y co-mentaristas que cita en su opinión, el juez de distrito dictó la sentencia apelada ordenando al demandado que “cierre los dos huecos o ventanas abiertos en la pared inferior de la construcción”, y que reforme “los seis huecos o venta-nas existentes en la segunda planta o terraza de dicha cons-trucción . . . para ajustarlos a lo previsto en el artículo 588 del Código Civil.”
Los errores que señala el apelante en su alegato son tres. El primero se refiere a la indebida aplicación del artículo 589 del Código Civil a los'hechos del caso, el se-gundo a la falta de jurisdicción de la corte por no haberse probado la cuantía de la cosa litigiosa y el tercero a que la ley aplicada para regular los derechos de las partes es an-ticonstitucional.
Aunque hubiera- sido más lógico tratar primero los erro-res segundo y tercero, especialmente el segundo, seguire-mos el orden del alegato porque en verdad es en el primero en el que se levantan las verdaderas cuestiones envueltas en este interesante litigio.
*175El art. 589 del Código Civil revisado, copiado a la letra en lo pertinente, dice:
“No se puede- abrir ventanas con vistas rectas, ni balcones u otros voladizos semejantes, sobre la finca del vecino, si no bay dos metros de distancia entre la pared en que se construyan y dicha propiedad. ’ ’
Este artículo es exactamente igual al 582 del Código Civil antiguo. Los comentaristas dicen que no tiene pre-cedentes en el derecho romano, ni en el histórico español. Aparece por vez primera en el proyecto de Código de 1851, luego en el proyecto de Código de 1882 y por último en el Código Civil de 1889. Concuerda con preceptos análogos de los Códigos francés, italiano, belga, holandés, chileno y gua-temalteco. Véanse: 4, Manresa, Comentarios al Código Civil, 765; 10, Scaevola, Código Civil 485, y' 1 Pedregal, Texto y Comentarios al Código Civil español, 747. Ha sido, interpretado y aplicado varias veces por el Tribunal Supremo de España y por esta Corte Suprema de Puerto Pico. Parece conveniente referirnos aquí a los casos de Rabell v. Rodríguez et al., 24 D.P.R. 561, 570; García v. García, 25 D.P.R. 128; Vallecillo v. Vidal, 33 D.P.R. 337; Rodrígues v. Colón, 34 D.P.R. 78, y Vicentí v. Domíngues, 35 D.P.R. 108.
De acuerdo con la ley, está prohibido, pues, de modo terminante en Puerto Rico la apertura, 1, de ventanas con vistas rectas, 2, de balcones y 3, de otros voladizos seme-jantes sobre la finca del vecino, si no hay dos metros de distancia entre la pared en que se construyan y dicha pro-piedad.
Con respecto a las distancias no hay cuestión en este pleito. Ambas propiedades, la de los demandantes y la del demandado, están divididas por una vieja cerca de mani-postería que se distingue claramente en la fotografía pre-sentada como prueba. Independientemente de ella, pero hasta el lado de ella misma, levantó su construcción el de-mandado. Antes de levantarla, la pared de su casa de la *176que sale o a la que está unida la construcción estaba a más de tres metros de distancia de la línea divisoria de su solar con el de los demandantes.
Lo peculiar de este caso, lo que lo distingue de los de-más resueltos basta ahora surge cuando se trata de fijar la clase de construcción levantada por el demandado, a los efectos de juzgar y decidir si cae o no dentro de la prohi-bición de la ley.
El criterio de esta corte tal como quedó fijado en los casos de Rabell, Yallecillo y Colón, supra, es que tratán-dose como se trata de un precepto restrictivo del derecho de propiedad, su interpretación debe ser estricta. A la luz de ese criterio examinaremos los hechos del caso. Se ha dado diferentes nombres a la construcción de que se trata, pero parece que las partes y el juez coinciden final-mente, sin previo acuerdo, en uno: Terraza.
El diccionario de la Academia dice que terraza es “una jarra vidriada de dos asas” y hace referencia a terrado que, según la misma autoridad significa “sitio de una casa, descubierto y elevado, desde el cual se puede explayar la vista. ’ ’
No hay duda alguna a juzgar por la fotografía presen-tada como prueba,, por la inspección ocular y por las de-claraciones de las partes que el demandado trató de cons-truir y construyó primeramente una amplia y bella terraza en el costado de su casa que da a la finca de los demandan-tes. Tiene dos plantas. La verdadera terraza la constituye la segunda- planta. La primera era necesaria para obte-ner la elevación que se pretendía y se construyó de tal modo que favorece la seguridad de la entrada interior de la casa que en vez de dar a un sitio abierto da a un sitio protegido contra el sol y la lluvia.
La ley sólo habla de ventanas, balcones y otros voladi-zos semejantes. Una terraza no es una ventana corriente. ¿Puede considerarse como un balcón o como un voladizo semejante a un balcón?
*177Balcón, dice la Academia en su Diccionario, es nna “ventana grande, abierta desde el suelo de la habitación, con barandilla, por lo común, saliente,” y voladizo es aque-llo qne “vuela o sale de lo maciso en las paredes o edifi-cios. ’ ’
Habiendo en consideración las anteriores definiciones y la realidad de los becbos, no obstante la interpretación res-trictiva que debe darse a la ley, es necesario concluir que-una terraza es a manera de un amplio balcón dedicado a dar expansión a los hogares, donde usualmente se reúnen las familias y sus visitas dé confianza, donde se celebran fiestas y desde donde la vista pueda explayarse y recibirse más libremente la acción de la luz y del aire que en el interior de la casa. Generalmente se cubren de enredaderas. Es, pues, un voladizo semejante a un balcón, sin que sea obstáculo para calificarlo de tal, el hecho de que se haya construido otra pared o columna para sostenerlo. Muchas veces los mismos balcones cuando son anchos y se teme que sufra la pared de que salen, se sostienen por columnas inferiores, y no por ello dejan de ser y de llamarse bal-cones.
La misma' parte demandada comprendió que no podía conservar su terraza enteramente como tal,. esto es, abierta al lado que da al solar de los demandantes, y sobre la pared de cemento levantó otra de madera dejando los huecos que se describen en la inspección. Parece que quiso colo-carse dentro de la regla establecida en el caso de Vallecillo, supra.
¿Se colocó? No, a nuestro juicio. En el caso de Valle-cilio se construyó una pared de cemento armado indepen-diente, alta, en la línea divisoria de los solares, y esta corte dijo: hecho esto, nada importa lo que el dueño del solar haga en el interior del mismo. Aquí se elevó la pared pero en ella se dejaron ciertos huecos cuya naturaleza es necesario investigar.
La terraza como tal, esto es, considerada como balcón o *178voladizo semejante, temos visto que no pudo construirse como se construyó no sólo más allá del límite de los dos metros fijados por la ley, sino extendiéndose hasta llegar a la misma colindancia.
Si se estimara que a virtud de haberse elevado el muro de la colindancia, la terraza dejó de serlo en cuanto a los demandantes, entonces surge la siguiente cuestión: ¿pueden o no calificarse como ventanas los huecos que existen así en la planta baja como en la alta de la construcción?
Ventana como dice la academia es la ‘‘abertura más o menos elevada sobre el suelo que se deja en una pared para dar luz y ventilación.” También se llama ventana “a la hoja u hojas de madera con que se cierra.”
Por más que hay que reconocer que no se trata de ven-tanas comunes con sus hojas de abrir y cerrar, no es posi-ble dejar de concluir que ventanas son por donde entran la luz y el aire las que existen en las dos plantas de la cons-trucción de que se trata en este caso.
¿Tienen dichas ventanas vistas rectas? Para contestar la pregunta debidamente es necesario fijar primero lo que por vistas rectas se entiende.
Dice Manresa en sus Comentarios tantas veces citados por esta corte:
“Vistas rectas — o de frente — son aquellas que se abren en pared paralela a la línea que divide los predios, o en que el hombre tiene al usarlas la cabeza en su posición natural: en ellas mira aquél perpendieularmente sobre la línea divisoria entre la pared y el fundo del vecino. Vistas oblicuas — o de costado, laterales — , son aquellas que se practican en una pared que forma ángulo con la línea divisoria de los predios: para usarlas, el hombre tiene que colocar su cabeza hacia uno de los lados. Si lo construido fuese un balcón u otra obra saliente, al lado formará una vista recta sobre el fundo vecino. 4 Manresa Comentarios al Código, .765.”
Y Scaevola, expresa, ilustrando su opinión con dos figu-ras, lo que sigue:
“Denominan los autores de Arquitectura legal ‘vistas rectas (fi-*179gura 8a.) aquellas en que el rompimiento que las constituye está hecho en una pared paralela a la línea divisoria que divide los pre-dios, y ‘vistas oblicuas’ (figura 9a.) aquellas en que el muro en que están practicadas forma ángulo con dicha línea; en las primeras no es necesario volver la cabeza para mirar al fundo inmediato, y en las .segundas sí. ’ ’ 10 Scaevola, Código Civil, 494.
Basándose en ciertas observaciones hechas constar por el juez sentenciador en el acta de inspección, sostiene el apelante que no se trata de vistas rectas en este caso, por-que es necesario alzar la cabeza para mirar por los huecos. La opinión de Manresa ofrece algunas dudas en tal sen-tido cuando se examina ligeramente, mas no cuando se pe-netra en ella con mayor detención. La de Scaevola no fa-. vorece la contención del apelante, y está en contra de ella el mismo Código Civil al prescribir en su artículo 590 que “las distancias de que habla el artículo anterior (589) se contarán en las vistas rectas desde la línea exterior de la pared en los huecos en que no haya voladizos, desde la lí-nea de éstos donde los haya.”
Parece conveniente transcribir el siguiente párrafo del alegato de la parte apelada impugnando dicha contención. Es así:
“Esta teoría es insostenible. Basta que, cualquiera que fuere, o que sea, la distancia a que se coloque- una persona, mire hacia la pared donde se abren los huecos y mire de frente a esa pared, aun-que tenga que elevar su cabeza hacia arriba • o descenderla hacia abajo; si la línea visual es perpendicular sobre la línea divisoria de ambas propiedades, la vista es recta, cualquiera que sea la posi-ción de los huecos en relación con la cabeza del observador. Línea visual perpendicular no quiere decir línea que forme ángulo recto al encontrarse con la línea divisoria de las propiedades: puede for-mar ángulo agudo, o puede formar ángulo obtuso, y siempre es una línea perpendicular, al encontrarse y seccionar, idealmente, la línea divisoria de los predios. Además, cuando Manresa ha dicho que la cabeza se mantenga en su posición natural, no se ha referido al he-cho de que pueda ser inclinada hacia arriba o hacia abajo para ob-tener el miraje, sino que no tenga que realizarse lo que forzosa-mente tiene que realizarse cuando se obtienen vistas oblicuas, esto *180es, ladear la cabeza, virar la cabeza hacia un lado u otro para po-der obtener vistas del fundo vecino. ’ ’
Caen, pues, también los huecos como ventanas que son con vistas rectas, dentro de la prohibición del artículo 589 del Código Civil, ya que la pared en que están abiertos es paralela a la línea divisoria de las fincas y al usarlos se tiene la cabeza en su posición natural y sé mira perpendi-cularmente sobre la línea divisoria entre la pared y el fundo del vecino.
Ahora bien, no está enteramente prohibido recibir luz y aire en un caso como el del demandado. Sujeto al derecho del dueño de la finca contigua a cubrirlo edificando en su terreno o levantando una pared contigua a la que tenga “dicho hueco o ventana”, el dueño de una pared no media-nera, contigua a finca ajena, puede abrir en ella “ventana o huecos” para recibir luces a la altura de las carreras, o inmediatos a los techos, y de las dimensiones de 30 centí-metros en cuadro, y en todo caso, con reja de hierro reme-tido en la pared y con red de alambre. Artículo 588 del Código Civil revisado.
Eso es todo el derecho que tiene el demandado en este caso, considerada la construcción como él mismo la descri-bió y calificó en el hecho quinto de su contestación, a saber:
“Que el demandado construyó en su citado solar no un voladizo, sino una estructura con soportes o columnas de cemento armado, que es y forma parte del cuerpo de la casa principal, ...” Las itálicas son nuestras.
Se observa en la sentencia que se ordena totalmente el cierre de los huecos o ventanas de la planta baja. En ello es errónea. Procede para la planta baja el mismo pronun-ciamiento que el que se dictó para la planta alta, de acuerdo con la jurisprudencia sentada en el caso de García v. García, supra, así:
“Se denominan carreras los maderos u otros materiales horizon-tales que se ponen sobre las zapatas de los pies derechos, o sea lo *181que vulgarmente se llama vigas, destinadas a servir de enlace y sos-tén principal a los distintos cruzamientos que separan los pisos de los edificios. Y entiéndese por tecbo no sólo el último expuesto a la acción directa de los elementos, si que también la parte interior que recubre las habitaciones, existiendo en tal virtud varios techos en los edificios que tienen varios pisos y por consiguiente tantas ca-rreras como techos.” García v. García, 25 D.P.R. 128.
El error relativo a la falta de jurisdicción de la corte de distrito carece de mérito, a nuestro juicio. En primer lugar parece que este pleito, por su propia naturaleza, corresponde a la corte de distrito que es la corte de jurisdicción general. Es dudoso si puede tasarse cumplidamente la cuantía en un caso como éste. Pero de todos modos habiéndose probado como se probó que la finca de los demandantes fué adquirida por quince mil dólares, y que es la libertad de dicba finca en relación con la servidumbre de luces y vistas de que se trata, la que es materia de discusión en el pleito, no bay duda alguna de la jurisdicción de la corte de distrito. Aún aplicando la regla citada por la parte apelante, o sea la No. 11 del Arancel de los Registradores de la Propiedad, Leyes de 1917, vol. II, pág. 317, la jurisdicción resultaría clara. El cinco por ciento de $15,000 es $750 y la cuantía de que pueden conocer las cortes municipales es $500.
Tampoco es sostenible el tercero y último error.
El precepto de que se trata rige en Puerto Rico desde hace cerca de cuarenta años y preceptos de igual naturaleza en vigor están aquí desde hace siglos.
El Pueblo por medio de su rama legislativa tiene el po-der de determinar en general los medios de adquirir y dis-frutar el dominio de los bienes inmuebles y el de fijar la extensión de ese derecho. Y así lo hizo en- este caso. Cuando la propiedad se adquiere, lo es sujeta a las reglas fijadas en la ley. El artículo 589 no impide al propietario fabricar basta el límite de su finca. Le reconoce el señorío sobre toda ella, pero si el propietario quiere fabricar per-manentemente con vistas rectas sólo puede hacerlo a dos *182metros de distancia de la línea de sn solar, concediéndosele en justa recompensa el derecho a exigir que su vecino haga lo mismo. La materia de servidumbre ha sido campo de acción para el legislador desde los más remotos tiempos. Actuó, pues, aquí el legislador no en campo vedado sino pro-pio, y su actuación no es de tal modo arbitraria que pueda considerarse que viola derecho alguno garantizado por la constitución.
Dado el exceso de trabajo que pesa sobre esta corte, no entráremos en un estudio más minucioso de esta cuestión. La falta de razón es aparente. El caso del Municipio de Ponce v. Vendrell, 28 D.P.R. 329, que cita el apelante se refiere a una situación de derecho enteramente distinta y es por tanto inaplicable. .

Debe modificarse la sentencia apelada en la forma que se ha indicado y asi modificada confirmarse.

El Juez Asociado Señor Hutchison no intervino.